Case: 20-60369      Document: 00515670946          Page: 1     Date Filed: 12/11/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                   No. 20-60369                        December 11, 2020
                                 Summary Calendar                         Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Edward Corneilus Bridges, also known as Pooh,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:18-CR-53-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Edward Corneilus Bridges appeals his 250-month sentence imposed
   following his guilty-plea conviction for possession with intent to distribute
   500 grams or more of methamphetamine and possession of a firearm in
   relation to a drug trafficking crime. He raises arguments related to the district


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60369     Document: 00515670946           Page: 2   Date Filed: 12/11/2020




                                    No. 20-60369


   court’s calculation of his guidelines range. The Government moves to
   dismiss or, alternatively, for summary affirmance based on the appeal waiver
   in Bridges’s plea agreement. We GRANT the Government’s motion to
   dismiss.
          Bridges pleaded guilty pursuant to a written plea agreement. As part
   of the plea agreement, Bridges waived his right to appeal his conviction and
   sentence. Bridges and his attorney signed the plea agreement and a
   supplement to the plea agreement, which stated that Bridges had read and
   understood both documents, that counsel explained the agreement, and that
   Bridges voluntarily agreed to its terms. The district court sentenced him to a
   total of 250 months in prison. On appeal, Bridges challenges his sentence,
   arguing that it is procedurally unreasonable. The Government filed a motion
   to dismiss Bridges’s appeal, or alternatively, for summary affirmance. The
   Government asserts that Bridges’s waiver of his right to appeal is valid,
   enforceable, and applicable to the issues Bridges raises on appeal.
          This court reviews the enforceability of an appeal waiver de novo.
   United States v. Winchel, 896 F.3d 387, 388 (5th Cir. 2018). A defendant may
   waive his statutory right to appeal as part of a valid plea agreement. United
   States v. Story, 439 F.3d 226, 231 (5th Cir. 2006). We conduct a two-step test
   in order to determine whether an appellant has waived their right to appeal a
   sentence, asking “(1) whether the waiver was knowing and voluntary and (2)
   whether the waiver applies to the circumstances at hand, based on the plain
   language of the agreement.” United States v. Bond, 414 F.3d 542, 544 (5th
   Cir. 2005). Under this test, Bridges has waived his appeal. Bridges does not
   allege, and nothing in the record suggests, that his waiver was not knowing
   and voluntary. The plain language of the waiver agreement, which expressly
   waives the right to appeal the sentence and the manner in which it was
   imposed, is clearly applicable to the circumstances at hand.




                                         2
Case: 20-60369     Document: 00515670946          Page: 3   Date Filed: 12/11/2020




                                   No. 20-60369


         Bridges argues that the right to challenge a sentence should not be
   waivable. However, it is well-settled that a defendant may waive their right
   to appeal as part of a valid plea agreement. See U.S. v. Melancon, 972 F.2d
566, 567 (5th Cir. 1992). Bridges also argues that appeal waivers are unfair
   contracts of adhesion. Yet the waiver of the right to appeal, without more,
   does not render a plea agreement an unconscionable contract of adhesion. See
   United States v. Cobos, 255 F. App’x 835, 837 (5th Cir. 2007) (unpublished).
         Accordingly, the Government’s motion to dismiss the appeal is
   GRANTED, and its alternative motion for summary affirmance is
   DENIED as moot.




                                        3